Citation Nr: 1124930	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  99-02 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to direct service connection for glaucoma.

2.  Entitlement to direct service connection for lumbar degenerative joint disease.

3.  Entitlement to direct service connection for a left shoulder disorder.

4.  Entitlement to direct service connection for a neck disorder.

5.  Entitlement to direct service connection for chest pain due to a sternum injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran performed verified active duty service from January to July 1963, from January to February 1991, and from July 1991 to January 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He also was a member of the National Guard and Army Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April 1998 and January 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the RO in Houston, Texas.

In July 2003 the Veteran testified during a personal hearing at the RO and, in June 2006, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In a September 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for a posttraumatic stress disorder, and remanded the remaining issues to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed.  

In an August 2010 rating decision the RO granted entitlement to service connection for depressive disorder, continued to deny the remaining claims, and returned the case to the Board for further appellate review.  There is no evidence that the Veteran disagreed with either the assigned ratings or effective dates assigned for his depressive disorder.  Therefore, the Board has no jurisdiction to review either.  38 U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the September 2009 Board remand.

2.  The preponderance of the probative evidence indicates that glaucoma is not related to an in-service disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates that lumbar degenerative joint disease is not related to an in-service disease or injury, or a service-connected disability.

4.  The preponderance of the probative evidence indicates that a left shoulder disorder is not related to an in-service disease or injury, or a service-connected disability.

5.  The preponderance of the probative evidence indicates that a neck disorder is not related to an in-service disease or injury, or a service-connected disability.

6.  The preponderance of the probative evidence indicates that chest pain due to a sternum injury is not related to an in-service disease or injury, or a service-connected disability.



CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Lumbar degenerative joint disease was not incurred in or aggravated by active service, active duty for training, or inactive duty for training, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1101(1), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Sup.. 2010); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303, 3.307, 3.309(a) (2010).

3.  A left shoulder disorder was not incurred in or aggravated by active service, nor may left shoulder arthritis be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101(1), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

4.  A neck disorder was not incurred in or aggravated by active service, nor may cervical arthritis be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101(1), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

5.  Chest pain due to a sternum injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The RO provided notice of how disability ratings and effective dates are determined in June 2009.  The claim was readjudicated in a June 2009 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The Board further finds that any content-deficiency in the June 2006 correspondence did not frustrate the statutory purposes of content-compliant notice, as the evidence of record shows the Veteran had a reasonable opportunity to participate in deciding of his claims at all stages of the VCAA claims process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, any content or timing error was harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided pursuant to the remand, he was afforded a meaningful opportunity to participate in the adjudication of the claims via the presentation of pertinent evidence and testimony.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. §§ 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

Glaucoma.

Service treatment records contain no entries related to complaints, findings, or treatment for, eye disease or an eye disorder save refractive error.  An August 1992 Report Of Medical Examination For over-40 and separation notes that the Veteran's right eye visual acuity was 20/40, correctable to 20/25, and left eye visual acuity as 20/70, correctable to 20/25.  The eyes were clinically evaluated as normal.  Thus, as of the 1992 examination, there was no medical evidence or assessment of eye disease-to include glaucoma.

A May 1999 examination report notes the Veteran's diagnosis of primary open angle glaucoma.  

The Veteran asserted in his February 2000 notice of disagreement that his glaucoma was caused by his exposure to oil well fires during the Persian Gulf War.  In his substantive appeal he asserted that glaucoma was manifested during his active service, and that it would have been diagnosed sooner if he had health insurance.  Although there is no evidence the Veteran has any medical training, the Board may not summarily ignore this assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, any lay account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, should be scrutinized closely.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In assessing whether the Veteran's assertion should receive substantive weight, relevant factors for consideration are, whether he is competent to address the etiology of his glaucoma, or whether he has accurately reported a contemporaneous diagnosis by a competent physician.  Jandreau, 492 F.3d at 1377.

While acknowledging the fact that an absence of contemporaneous corroborative medical evidence, alone, is not a sufficient basis for rejecting the credibility of lay evidence, Buchanan, 451 F.3d at 1337, the Board, nonetheless, must reject the Veteran's assertion as incredible due to unreliability.

The Board first notes that the Veteran conceded at his RO hearing that no doctor had ever told him his glaucoma was connected to his claimed exposure to the oil well fires.  Indeed, he in fact also noted that his doctor told him there was no connection.  Still, the appellant states that he had read an article, and that he "knows it in his heart" that there is a connection.  See Board Transcript, p.15.  His concession shows he is not reporting a medical opinion of etiology communicated to him by a trained medical professional.  Rather, he is merely proffering his own lay opinion.  The Board finds that diagnosing glaucoma and determining its etiology is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(2).

The medical evidence of record does not connect the Veteran's glaucoma to his active service, including any in-service exposure to oil well fires.  A November 2008 VA examination report notes that the ophthalmologist who conducted the examination noted that the Veteran's glaucoma was idiopathic (i.e., of unknown cause), that it had been treated for 10 years, and that there was no relationship between his glaucoma and his active military service.

In light of the fact the Veteran's eyes were assessed as normal upon his separation from active service, the fact that he was diagnosed with glaucoma years after his separation from active service, and the negative medical nexus opinion, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303(a).  

As for the appellant's refractive error, that is not a disease or injury within the meaning of applicable legislation.   38 C.F.R. § 3.303(c).  

The Board notes that the July 2000 VA examiner opined that the Veteran's service-connected headaches played no role in his glaucoma.  Thus, there is no factual basis for service connection on a secondary basis.  See 38 C.F.R. § 3.310.  

The benefit sought on appeal is denied.
 
Lumbar Degenerative Disc Disease.

There is no issue as to whether there is a currently diagnosed lumbar spine disorder; so the first requirement for service connection is shown by the evidence of record.  38 C.F.R. § 3.303(a).  The sole issue for determination is whether there is a link between the Veteran's current lumbar disorder and his active service.  The evidence of record compellingly shows repeat post-service on-the-job back trauma, but the Veteran argues those injuries had resolved; otherwise, he would not have been allowed to deploy to the Persian Gulf.  Instead, he asserts, he injured his back during his service in the Gulf.

Service treatment records include a July 1982 sick slip recording the Veteran's complaint that his back hurt.  The noted diagnosis, however, was a muscle spasm at the medial aspect of the right scapula, which denotes a right shoulder issue, rather than a back disorder.  The slip indicated the Veteran was instructed on how to properly lift without twisting.  

A May 1986 Report Of Medical Examination notes a mild right spine curvature, but the spine was assessed as normal.   There also is a July 1989 medical note to the effect that a lumbosacral strain was fully resolved, and the Veteran was returned to a full duty status.  The note does not indicate when the strain was incurred or whether the Veteran sustained the strain during a tour of IACDUTRA.  

The compilation of the Veteran's time in the Reserve notes that he did not earn any active duty points in 1989, but he did earn four inactive duty points.  Nonetheless, he did not report any back problem or complaints in either his June 1990 medical history report, or at his June 1990 examination.  The spine was assessed as normal on each occasion.  A June 1991 private medical report notes the Veteran wanted to volunteer for deployment to Saudi Arabia, and that his chronic low back pain had resolved.

The Veteran asserts that the June 1991 private report is proof that his current low back disability is the result of injury he sustained while in Saudi Arabia.  The Board rejects the Veteran's assertions as contrary to the evidence.  He has given two slightly different versions of how he allegedly hurt his back in Saudi Arabia.  The consistent portion of his statements is that, a couple of months after his arrival, he and some other soldiers were sent to pick up a canvas.  At the hearing before the decision review officer the Veteran noted they were in the process of lifting the canvas when it slipped.  RO Transcript, p. 2.  He told the examiner at the November 1997 VA examination that it weighed approximately 40 pounds.  The examiner drew no connection between the current low back disorder and the Veteran's active service.  

Before the undersigned, the Veteran implied the canvas was dropped and was headed towards him when he moved out of the way.  Travel Board Transcript, p. 22.  The service treatment records contain no entry or other documentation that this event occurred.  The Board acknowledges that the Veteran's version may not be rejected solely on this basis, but the absence of contemporaneous medical evidence is a valid factor when assessing credibility.  Buchanan, 451 F.3d at 1337.

Although post-service private medical records note the Veteran has consistently reported a history of an in-service back injury, the preponderance of the evidence convinces the Board that the appellant's recall is not reliable.  Indeed, his recall is not credible-at least in so far as it concerns a back injury in Saudi Arabia.  The Board first notes the Veteran's description of the circumstances that supposedly occurred after he injured his back working with the canvas.  At the decision review officer hearing the Veteran noted that he was taken for medical attention after the canvas-related injury, the doctor told him that he had actually hurt his back at his job.  The Board is extremely skeptical of this assertion, as it is contrary to common experience.  As a rule, while physicians generally take a history, they are not overly concerned with opining where a previous injury may have occurred, but the medical state of the patient as he/she appears before him/her.  Thus, the Board rejects the assertion as incredible.  

Before the undersigned, the Veteran noted that he was lying on a stretcher when the doctor told him he could not put in a report, so he got up and left.  See Travel Board Transcript, p. 23.  The Veteran did not note a back injury was incurred in Saudi Arabia on his August 1992 Report Of Medical History.  Moreover, an August 1992 examination notes that the Veteran's spine was assessed as normal.  Thus, the preponderance of the evidence shows the Veteran's spine as normal as of August 1992.  The Board now turns to the post-service evidence.

There is no evidence that lumbar arthritis was compensably disabling within one year of his separation from active duty.  Records of the Texas Workmen Compensation Commission note a November 1993 on-the-job injury when the Veteran fell down three to four steps and landed on a rock.  At that time he injured his back, right hip, right ankle, and right knee.  In 1994, he sustained an injury after being electrocuted.  While there was some dispute by the Veteran's employer, some medical reports note the Veteran sustained a back injury as a result.  In any event, in October 1996 the Veteran sustained another on-the-job back injury, and a neck injury, when he fell through a hole in a roof and fell some 12 feet.  A December 1996 lumbar X-ray revealed degenerative changes and osteoporosis.  The private physicians who examined the Veteran after each on-the-job injury assessed that his low back injury was sustained as a result of work-related, not service related, injuries to his back.

In light of the above, the Board finds the preponderance of the evidence shows any back disorder for which the Veteran may have been treated during a period of active service was resolved by the time of his separation.  As noted, the Board rejects as incredible, any assertion of a back injury in Saudi Arabia.  Therefore, the Board concludes that the preponderance of the evidence shows the Veteran's current low back disorder is the result of post-service on-the-job injuries and is against the claim of entitlement to service connection on both presumptive and direct bases.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.

Left Shoulder Disorder.

Service treatment records do not contain any entries related to complaints, findings, or treatment for, a left shoulder disorder.  A June 1963 separation examination report notes that the upper extremities were clinically normal.  A December 1979 Report Of Medical History For National Guard notes the Veteran was hospitalized for three days following a motor vehicle accident during which he sustained a left arm laceration.  Another document notes the Veteran reported a 1971 motor vehicle accident where a left arm laceration was sustained.  The December 1979 Report Of Medical Examination For Enlistment in the National Guard notes the upper extremities were assessed as normal.

Although the Veteran has provided different versions in his written submissions, and different responses at his hearings, the essence of his assertions is that he injured his left shoulder in 1991 in Saudi Arabia when he lost control of a vehicle and struck a wall.  See RO Transcript, pp. 5-6.  He also asserts that this incident is the source for his chest wall pain.  In an October 2006 statement, the Veteran noted he told an E-6 about the truck accident, but this superior did not do anything or send him to sick call.  The appellant states that he did not receive medical attention until his return to the continental United States.  

An April 1998 Texas Rehabilitation Commission Report notes the Veteran reported a history of a 1991 in-service left shoulder injury.  As already noted above, however, there is no documentation in either service treatment or personnel records that address an in-service vehicular accident.  Again, the Board finds the Veteran's assertions and recall incredible in light of the totality of the evidence.

The Board is confined to the state of the evidence of record and the inferences that may reasonably be drawn from it.  The Board will not stray into the province of medical professionals as concerns the Veteran's diagnoses of record and his ability to recall events accurately.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nonetheless, it is notable that the December 1979 Report Of Medical History For Enlistment in the National Guard notes the Veteran sustained a scalp laceration secondary to hitting a wall two weeks earlier.  So, it may well be that he had a vehicular accident where he struck a wall in 1979 but not in 1991.  In light of the totality of the evidence, however, the Board finds the preponderance of the evidence is that he did not sustain a left shoulder injury during active service.  The earliest clinical evidence of left shoulder arthritis dates from a March 1993 left shoulder X-ray examination report which showed degenerative changes.  

The post-service evidence clearly demonstrates that the Veteran sustained a left shoulder fracture secondary to an electrocution in 1994.  He subsequently underwent arthroscopic surgery in March 1995.  A February 1997 entry in a Texas Workmen Compensation Commission report notes that his then employer disputed that the Veteran injured his left shoulder in the October 1996 on-the-job injury.  The employer asserted the left shoulder was injured in the 1994 electrocution.  The employer did not associate any left shoulder disorder with the appellant's active duty service.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both presumptive and direct bases.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.

Neck Disability.
Service treatment records do not contain any entries related to complaints, findings, or treatment for, a neck disorder, symptoms, or trauma.  A June 1963 separation examination report notes the neck and spine were assessed as normal.  This was also the case at an August 1992 examination.  There is no evidence that compensably disabling cervical arthritis was manifested within one year of the appellant's separation from active service.

Documents from the Texas Workmen Compensation Commission reveal a July 1995 report from a Dr. P who notes the Veteran sustained a thoracic and cervical spine sprain as a result of the 1994 electrocution.  

A September 2003 MRI study revealed multilevel degenerative joint disease with osteophytes at C7 and C8.  April 2003 X-rays showed diffuse cervical spondylosis.  

Interestingly, the Veteran testified at the RO hearing that he did not in fact hurt his neck during active service.  Instead, he claimed that his left shoulder pain radiated up to his neck.  See RO Transcript, pp. 8-9.  

Without evidence of a chronic in-service cervical disorder, or competent evidence linking a current cervical disorder to service, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.  

Chest Pain Due To Sternum Injury.

While there is evidence the Veteran has atherosclerotic coronary artery disease, his claim is not for a heart disorder.  Rather, it is for residuals of a sternum injury.  As noted above, this disorder is allegedly the result of an alleged in-service motor vehicle crash.  As noted above, the Board has rejected this history as being incredible.  There is nothing in any military or personnel record to indicate such an incident occurred.  

Service treatment records from May 1963 do note that the Veteran complained of sharp pain on breathing after wrestling in the barracks.  A chest X-ray was read to show an intact bony thorax.  The appellant's June 1963 separation examination notes that the chest was assessed as normal.  

There is a document that notes the Veteran reported he was injured in or on a tank in Saudi Arabia in 1991.  Physical examination revealed left anterior chestwall pain of a musculoskeletal nature.  Significantly, an August 1992 separation examination clinically evaluated the appellant's chest as normal.  No chronic residual of any in-service chest injury was noted.

An August 1997 VA examination report notes the Veteran complained of positional-type chest pain.  The examiner noted the Veteran's reported chest pain was atypical for cardiac origin.  The assessment was status post-contusion consistent with costochondritis, which is resolved.  

In light of the foregoing, the Board finds no evidence of a chronic disability manifested by chronic chest pain during the appellant's active duty service, and no competent evidence linking a current chest disorder to service.  Hence, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to direct service connection for glaucoma is denied.

Entitlement to direct service connection for lumbar degenerative joint disease is denied.

Entitlement to direct service connection for a left (minor) shoulder disorder is denied.

Entitlement to direct service connection for a neck disorder is denied.

Entitlement to direct service connection for chest pain due to residuals of a sternum injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


